  Case 4:21-cv-00144-Y Document 18 Filed 04/09/21      Page 1 of 2 PageID 193


                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

IOU CENTRAL, INC.                     §
d/b/a IOU FINANCIAL                   §
                                      §
VS.                                   §     CIVIL NO. 4:21-CV-144-Y
                                      §
PREMIER PAVING GP.                    §
INC., et al.                          §

          ORDER ADMONISHING COMPLIANCE WITH DONDI PROPERTIES

      Now under the Court’s consideration is plaintiff IOU Central,

Inc.’s    motion   to   strike,     for   sanctions,   and    for   Defendants’

counsel’s disqualification.         (Doc. no. 10.)      Defendants have also

responded.    (Doc. no. 11.)        Although all counsel represented that

they had read Dondi Properties Corp. v. Commerce Savs. & Loan As’n,

121 F.R.D. 284 (N.D. Tex. 1988) (en banc), their behavior thus far

calls that into question.             This motion and response contain

numerous ad hominem attacks and arguments that fail to advance

this matter’s resolution.         Between this and the fights over court

admission and local counsel, the Court has already consumed more

time on this case than necessary.

         While the Court considers this motion, the Court ADMONISHES

all lawyers in this case to comply with the standards set forth in

Dondi Properties. 121 F.R.D. at 284.           However law is practiced in

Georgia, this case sets the standards for the Northern District of

Texas.    “Effective     advocacy    does   not   require    antagonistic       or

obnoxious behavior and members of the Bar will adhere to the higher



ORDER ADMONISHING COMPLIANCE WITH DONDI PROPERTIES – PAGE 1
  Case 4:21-cv-00144-Y Document 18 Filed 04/09/21      Page 2 of 2 PageID 194


standard of conduct which judges, lawyers, clients, and the public

may rightfully expect.”        Id. at 288.      Lawyers are members of a

“learned profession” and “should treat each other, the opposing

party, the court, and members of the court staff with courtesy and

civility and conduct themselves in a professional manner at all

times.”     Id.    These standards arise from our duty to the judicial

system.

      When these standards drop, “valuable judicial and attorney

time is consumed in resolving unnecessary contention and sharp

practices between lawyers.”        Id. at 286.      “Our system of justice

can ill-afford to devote scarce resources to supervising matters

that do not advance the resolution of the merits of the case.”

Id.   For that reason, “[m]alfeasant counsel can expect instead

that their conduct will prompt an appropriate response form the

court . . . .”       Id. at 288.

      Going forward, all lawyers must comply with Dondi Properties

standards.        In addition, IOU Central should consider withdrawing

its motion (doc. no. 10).          If it does not, the Court——as IOU

Central’s     motion    requires——will    put    the    parties    and   their

counsels’ actions under a microscope.         The parties can then expect

appropriate responses from the Court.

      SIGNED April 9, 2021.

                                          ____________________________
                                          TERRY R. MEANS
                                          UNITED STATES DISTRICT JUDGE


ORDER ADMONISHING COMPLIANCE WITH DONDI PROPERTIES – PAGE 2
